940 F.2d 1539
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.William Howard NEWMAN, Defendant-Appellant.
No. 91-3149.
United States Court of Appeals, Tenth Circuit.
Aug. 8, 1991.

Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
STEPHEN H. ANDERSON, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
William Howard Newman appeals from an order of the district court denying Newman's motion to vacate his sentence pursuant to 28 U.S.C. Sec. 2255.  Newman contends that his sentence should be vacated because he was not sentenced under the Sentencing Guidelines of the Sentencing Reform Act of 1984, and he claims he should have been.


3
The district court set forth the following salient facts in its order.  Newman was indicted on February 19, 1987.  He was charged with escaping from the custody of the Bureau of Prisons on or about October 30, 1986.  Newman was convicted of this charge on November 2, 1987, and sentenced on December 18, 1987.  He was sentenced under pre-Guidelines law.


4
Newman argues that the Sentencing Guidelines went into effect on November 1, 1986, rather than November 1, 1987, citing three cases for that proposition.  He also argues that in any event he was convicted and sentenced after November 1, 1987.  Finally, he argues that to the extent an ambiguity exists, the rule of lenity should be applied in his favor.


5
It is settled that the Sentencing Guidelines became effective on November 1, 1987, and that they apply only to offenses committed after November 1, 1987.  See United States v. Williams, 897 F.2d 1034 (10th Cir.1990), cert. denied, 111 S. Ct. 2064 (1991).  The United States Sentencing Commission has expressly incorporated that point in the Guidelines Manual, Chap. 1, Part A, par. 2:  "[T]he Guidelines took effect on November 1, 1987, and apply to all offenses committed on or after that date."


6
Accordingly, the order of the district court dismissing Newman's motion to vacate his sentence is AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3